Citation Nr: 1828826	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  14-37 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received with respect to the claim of entitlement to service connection for a left shoulder disability.

2.  Whether new and material evidence has been received with respect to the claim of entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Air Force from March 1976 to February 1982.  He also had Reserves service.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of a U.S. Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for each of a left shoulder problem and a left knee problem because the evidence submitted for each claim was not new and material. The appellant timely appealed the decision with a notice of disagreement received by VA in June 2014.  After the RO issued a statement of the case in September 2014, the appeal was perfected with the timely filing of a substantive appeal in the following month.


FINDINGS OF FACT

1.  Service connection for a left shoulder disability was denied in an October 2010 rating decision; neither a notice of disagreement nor new and material evidence was received within one year of the notice of the rating decision being mailed.

2.  Since the last final October 2010 rating decision that denied service connection for a left shoulder disability, VA received evidence that is new and material with respect to the claim.

3.  Service connection for a left knee disability was denied in an October 2010 rating decision; neither a notice of disagreement nor new and material evidence was received within one year of the notice of the rating decision being mailed.

4.  Since the last final October 2010 rating decision that denied service connection for a left knee disability, VA received evidence that is new and material with respect to the claim.

5.  The weight of the competent and probative evidence is against a finding that the Veteran's current left supraspinatus tear status post arthroscopic repair is related to his active service.

6.  The weight of the competent and probative evidence is against a finding that the Veteran's current left medial meniscal tear status post arthroscopy or his left knee osteoarthritis is related to his active service.


CONCLUSIONS OF LAW

1.  The October 2010 rating decision that denied service connection for a left shoulder disability became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302(a), 20.1103.

2.  Since the October 2010 rating decision, new and material evidence has been received to reopen the previously denied claim of service connection for a left shoulder disability.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

3.  The October 2010 rating decision that denied service connection for a left knee disability became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302(a), 20.1103.

4.  Since the October 2010 rating decision, new and material evidence has been received to reopen the previously denied claim of service connection for a left knee disability. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

5.  The criteria for service connection for a left shoulder disability have not been met. 38 U.S.C. §§ 1101, 1131, 1112-13, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

6.  The criteria for service connection for a left knee disability have not been met. 38 U.S.C. §§ 1101, 1131, 1112-13, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After reviewing the pertinent medical and lay evidence of record, the Board finds that new and material evidence has been received such that the petitions to reopen the claims of entitlement to service connection for a left shoulder disability and entitlement to service connection for a left knee disability are granted.

The appellant contends that he is entitled to service connection for a left shoulder disability and to service connection for a left knee disability.  After reviewing the pertinent evidence of record, the Board finds that the competent and probative evidence shows that the Veteran has current left supraspinatus tear status post arthroscopic repair, but that the weight of the competent and probative evidence is against a finding that the Veteran's left shoulder disability is related to his active service.  The Board also finds that the competent and probative evidence shows that the Veteran has current left medial meniscal tear status post arthroscopy and left knee osteoarthritis, but that the weight of the competent and probative evidence is against a finding that either left knee disability is related to his active service.  Thus, the Board reopens and denies the claims.

The reasons and bases for this decision will be explained below.

I.  Jurisdiction over Matter of Reopening Left Shoulder Disability Claim

The October 2014 statement of the case reopened the Veteran's claim of service connection for a left shoulder disability.  Nevertheless, the issue of whether new and material evidence has been presented must be determined by the Board de novo, as the matter is a jurisdictional issue that the Board must address.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

II.  Duty to Notify and Assist the Veteran

The Board has considered the issues on appeal and decided on the matters based on the pertinent evidence.  Neither the appellant nor the representative has raised any issues with respect to VA's duties, and no other issues have been reasonably raised by the record with respect to VA's duties with respect those issues.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Thus, the Board will proceed to the merits of the appeal.

III.  New and Material Evidence

A.  Legal Principles

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995) (emphasizing that the Board cannot ignore the issue of whether any new and material evidence has been submitted so that the appellant's claims could be reopened).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which, by itself or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of reopening a claim, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (stating that in determining whether evidence is new and material, credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Id. at 117-20.

B. Analyses

1.  Left shoulder disability

The claim of entitlement to service connection for a left shoulder disability is reopened because since the final October 2010 rating decision denying service connection, new and material evidence has been received.

The RO issued a decision in October 2010 that denied the Veteran's claim of service connection for a left shoulder disability.  The RO found that there was no evidence of a current left shoulder diagnosis.  The evidence of record at the time of the denial included service treatment records.

Since the last final October 2010 RO denial, an October 2013 VA examiner diagnosed left supraspinatus tear status post arthroscopic repair.  This evidence is new, having not been previously considered by decision makers, and also material as it addresses a fact necessary to substantiate the previously denied claim:  a current disability.  Therefore, the Board finds that new and material evidence has been received and the claim of service connection for left shoulder disability is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

2.  Left knee disability

The claim of entitlement to service connection for a left knee disability is reopened because since the final October 2010 rating decision denying service connection, new and material evidence has been received.

The RO issued a decision in October 2010 that denied the Veteran's claim of service connection for a left knee disability.  The RO found that there was no evidence of a a current left knee disability.  The evidence of record at the time of the denial included service treatment records.

Since the last final October 2010 RO denial, an October 2013 VA examiner diagnosed left medial meniscal tear status post arthroscopy and left knee osteoarthritis.  This evidence is new, having not been previously considered by decision makers, and also material as it addresses a fact necessary to substantiate the previously denied claim:  a current disability.  Therefore, the Board finds that new and material evidence has been received and the claim of service connection for a left knee disability is reopened.  See id.

IV.  Service Connection

A.  General Legal Principles

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "'(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection cannot be established without a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); 38 C.F.R. § 3.303.  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to . . . filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

"Active military, naval, and air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

When no pre-existing medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry. 38 U.S.C. § 1111 (2012); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service. Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.

With respect to aggravation of a noted condition, a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 C.F.R. § 3.306(a). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  See Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002) (explaining that aggravation of a preexisting condition requires a "worsening of the enduring disability and not merely a temporary flare-up of symptoms associated with the condition causing the disability").

Certain evidentiary presumptions-such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases that manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service-are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.  The advantages of these evidentiary presumptions do not extend to those whose service connection claim is based on ACDUTRA or INACDUTRA periods.  Smith v. Shinseki, 24 Vet. App. 40, 44-45 (2010); Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period).  Once a claimant has achieved veteran status for a single disability incurred or aggravated during a period of ACDUTRA, veteran status applies to all disabilities claimed to have been incurred or aggravated during that period of ACDUTRA.  Hill v. McDonald, 28 Vet. App. 243, 251-52 (2016).

The Board must consider all the evidence of record and make appropriate competence, credibility, and weight determinations.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

A veteran is competent to report symptoms and experiences observable by her or his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  Here, the Board finds the appellant credible, as the statements provided by the appellant are detailed and consistent.

B.  Analyses

The evidence from the October 2013 VA examinations show that the Veteran has current left supraspinatus tear status post arthroscopic repair, left medial meniscal tear status post arthroscopy, and left knee osteoarthritis.  Therefore, the first element of Shedden, a current disability, has been satisfied for each claim.

The Board finds that the weight of the probative, competent evidence is against finding a causal relationship between the Veteran's left shoulder disability and his service.  The Board also finds that the weight of the probative, competent evidence is against finding a causal relationship between the Veteran's left knee disabilities and his service.

The October 2013 VA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's left shoulder disability was incurred in or caused by active service.  The examiner explained that there was no documentation of left shoulder complaints during active service, and that although there are later notes where the Veteran was apparently placed on profile during Reserve duty, it does not constitute an active duty period.  There was also no history indicating the Veteran's injury during duties on the Reserves, and there was no line of duty statement.

The October 2013 VA examiner also opined that it was less likely than not (less than 50 percent probability) that the Veteran's left knee disabilities were incurred in or caused by active service.  The examiner explained that there was no documentation of left knee complaints during active service, and that although there are later notes where the Veteran was apparently placed on profile during Reserve duty, it does not constitute an active duty period.  There was also no history indicating the Veteran's injury during duties on the Reserves, and there was no line of duty statement.

The Veteran has been afforded the benefit of the doubt where appropriate.  However, the October 2013 VA examiner's opinions are deemed the most probative evidence of record for both claims.  See 38 C.F.R. § 3.102.  The Board observes the Veteran's left shoulder and left knee disabilities.  However, without a nexus to service, service connection is not warranted for either claim.


	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for a left shoulder disability is granted.

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for a left knee disability is granted .

Service connection for a left shoulder disability is denied.

Service connection for a left knee disability is denied.




____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


